Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on October 5, 2020, the applicant has submitted an amendment filed on October 28, 2019; amending claims 1, 9, 14, 18, 21-24, 28, 30, 33, and 38-39; and cancelling claims 12, 31-32, and 36-37.  
Reasons for Allowance
Claims 1-2, 8-9, 11, 14, 18, 21-24, 26, 28, 30, 33, 35, and 38-39 are allowed.  The claims will be renumbered as 1-18.   
The following is an examiner’s statement of reasons for allowance: the closest prior art of Kim, et al. do not disclose or fairly suggest a plurality of light sources in optical communication with said plurality of image capture devices; a first light gasket positioned between said plurality of image capture devices and said plurality of light sources that prevents light from said light sources shining directly into said image capture devices; a first lens array positioned between said plurality of image capture devices and said plurality of wells comprising: a plurality of convergent lenses to direct light from said plurality of light sources toward the plurality of wells; 
a plurality of convergent lenses to focus light into the plurality of image capture devices; an emission filter positioned between said plurality of image capture devices and said plurality of wells to filter light with unwanted wavelengths from entering said plurality of image capture devices; a second light gasket positioned between said plurality of image capture devices and said plurality of light sources that prevents non-collimated light from entering said emission filter;

a plurality of convergent lenses to focus light from said wells into said plurality of image capture devices; and a plurality of divergent lenses that scatter light from said light sources to create an output light intensity that is substantially uniform in each of said plurality of wells; and a third light gasket positioned between said plurality of image capture devices and said plurality of light sources to minimize stray light.  It is for this reason and in combination with all of the other elements of the claims that claims 1-2, 8-9, 11, 14, 18, 21-24, 26, 28, 30, 33, 35, and 38-39 allowable over Kim, et al. or any of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665